Citation Nr: 1736161	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957 and from October 1961 to August 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Additional evidence, to include articles from the Mayo Clinic and the National Institute on Deafness and Other Communication Disorders, discussed below, was received subsequent to the most recent re-adjudication of the claim, in a March 2017 supplemental statement of the case.  Following that supplemental statement of the case, on March 3, 2017, the Veteran's representative from The American Legion submitted a waiver of the 30 day period to submit additional evidence in support of the claim.  See 38 C.F.R. § 19.31(c) (2016).  Three days later, however, a different representative, H.G. noted that the Veteran had additional evidence to submit.  In prior statements in support of the Veteran's claim, H.G. indicated that he was working with the West Virginia Department of Veteran's Assistance (WVDVA).  See February 2017 Statement in Support of the Veteran's Claim.  However, H.G. is noted to work for both WVDVA and The American Legion, as well as multiple other organizations.  Thus, H.G.'s signature noting the WVDVA is found to be a simple error.  

As the appeal is being remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advance age pursuant to 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2017 remand, the Board requested that additional information be requested and associated with the claims file.  Specifically, the Board asked that any additional treatment notes and employment audiological records, be requested.  Thereafter, in a February 2017 correspondence, the Veteran provided evidence demonstrating that the aluminum plant where he had formerly worked was shut down and that additional audiological findings were unavailable.

Additionally, in an April 2017 statement, the Veteran's representative asserted that a finding that the Veteran's tinnitus is related to service indicates that hearing loss also began therein.  In conjunction with this assertion, the Veteran's representative provided documents from the Mayo Clinic and the National Institute on Deafness and Other Communication Disorders which relates tinnitus to hearing loss.  Finally, in its August 2017 informal hearing presentation, the Veteran's representative cited additional an article from the Journal of Neuroscience which discussed delayed onset hearing loss.  

Given the new evidence of record, an addendum to the prior July 2015 VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the clinician who performed the July 2015 examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including the Veteran's statements regarding noise exposure during service, documents from the Mayo Clinic and the National Institute on Deafness and Other Communication Disorders submitted in April 2017 and "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss" cited in the August 2017 informal hearing presentation.  The examiner is asked to address the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is causally related, in whole or in part, to active service or caused or aggravated, in whole or in part, by service connected tinnitus.

The clinician should consider the entire claims file, to include the Veteran's reports of medical history, any separation examinations, the July 2015 VA examination report, the Veteran's in-service occupational specialty, and the Veteran's post-service employment for several decades at a factory.  The clinician is asked to respond to the Veteran's assertion that a finding that tinnitus is related to service supports a finding that his hearing loss is also related to service.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

2.	Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss disability, with consideration of all additional evidence received.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




